                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
                                           )
                                           )
FRED WATSON,                               )
                                           )
               Plaintiff,                  ) No.4:17-CV-2187RLW
                                           )
       V.                                       )
                                                )
EDDIE BOYD, et al.,                             )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs Motion to Re-Open Discovery for Limited

Purposes and for a Third Amended Case Management Order ("Motion to Re-Open"; ECF No.

116) and Plaintiffs Second Motion for Extension (ECF No. 117). In his Motion to Re-Open,

Plaintiff requests that discovery be reopened for the limited purposes of conducting discovery

related to the documents produced after the close of discovery by the Order of this Court.

Defendants filed their response on April 30, 2019. On May 3, 2019, the parties filed a Joint

Status Report (ECF No. 119), which the Court adopts herein.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs Motion to Re-Open Discovery for Limited

Purposes and for a Third Amended Case Management Order (ECF No. 116) and Plaintiffs

Second Motion for Extension (ECF No. 117) are GRANTED, in part.

       IT IS HEREBY ORDERED that the Joint Status Report (ECF No. 119) is ADOPTED

by the Court. The parties agree that the following schedule shall apply:

       a. Any additional discovery allowed by this Court shall be completed no later than May

            31, 2019.
       b. Any supplement to Defendants' Joint Motion for Summary Judgment shall be filed no

          later than June 7, 2019.

       c. Opposition briefs shall be filed no later than June 28, 2019.

       d. Reply briefs shall be filed no later than July 15, 2019.

       e. Jury trial shall begin on September 16, 2019.


Dated this 3rd day of May, 2019.




                                                ~~
                                                 RONNIE L. WHITE
                                                 UNITED ST ATES DISTRICT JUDGE




                                               -2-
